DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140259395 A1 to Yang in view of US 5983422 to Bayless.
	Re Claim 1, Yang teaches:
	A collapsible hammock, comprising: a hammock frame (at least Figs. 2-3 and [0042] “the using and folding of a supporting frame of the hammock”.); 
the hammock frame comprising a horizontal support (at least Fig. 3 element 3) connected to a pair of angled supports (at least Fig. 3 element 1), at least one cross-brace (at least Figs. 2-3 element 6), and a plurality of support legs (at least Fig. 3 element 8 and [0042] “the supporting members”.); 
wherein the horizontal support and the pair of angled supports each further comprise a hinge at a midpoint thereof (at least Fig. 2); 
wherein the cross-brace further comprises a plurality of hinges (at least Fig. 3 elements 4 and [0042] “the connecting members 6 push the sliding devices 4 to move”.). 
	Yang does not explicitly teach:
umbrella assembly and an umbrella; a distal end of one of the pair of angled supports further comprising an umbrella support ring; and wherein the umbrella support ring is sized and shaped to receive a shaft of an umbrella therethrough.
However, Bayless teaches:
umbrella assembly and an umbrella; a distal end of one of the pair of angled supports further comprising an umbrella support ring; and wherein the umbrella support ring is sized and shaped to receive a shaft of an umbrella therethrough (at least Fig. 4 and [Col. 5 lines 50-55] “Provided proximate the upper end of each of the support arms 50 and 52 is a ring-like connector member 88. Ring-like members 88 function to hold the previously identified umbrella assembly 85 and in position as shown in FIG. 4”.).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have modified the hammock frame taught by Yang with the umbrella taught by Bayless because both are directed towards the same field of endeavor of hammock frames and doing so involves the use of a known prior art element (umbrella in ring taught by Bayless) with known device (hammock frame taught by Yang) with predictable results. A person having ordinary skill would have been motivated to do so because “If it is desired, to protect the ice chest from overhead sun, the ice chest can be positioned on the supporting arm to which an umbrella assembly 85 is interconnected” (Bayless [Col. 5 lines 40-50]).
Re Claim 2, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 1 (detailed with respect to claim 1). 
Yang further teaches:
wherein the horizontal support is secured to the cross-brace by at least one quick release mechanism (at least Fig. 3 element 9 and [0042] “the clamping members 9”.).

Re Claim 3, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 1 (detailed with respect to claim 1). 
Yang further teaches:
wherein the pair of angled supports each are secured to the cross-brace by at least one quick release mechanism (at least Fig. 3 element 9 and [0042] “the clamping members 9”.).
Re Claim 4, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 1 (detailed with respect to claim 1). Yang further teaches:
wherein the cross-brace comprises a pair of support rails, wherein each of the support rails are pivotally connected to a cross-brace bracket (at least Figs. 2-3 element 6).
Re Claim 5, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 1 (detailed with respect to claim 1). 
Yang further teaches: 
further comprising a pair of support junctions (at least Fig. 3 element 4, which is mirrored on each side).
Re Claim 6, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 5 (detailed with respect to claim 5).
Yang further teaches: 
 wherein each of the pair of support junctions is configured to removably receive at least one end of the plurality of support legs, at least one end of the horizontal support, and at least one end of the angled supports therein (at least Fig. 3 element 4 and [0042] “the connecting member 6 has one end articulated to the sliding device 4 and the other end articulated to the first supporting rod 1. When the first supporting rods 1 are pulled, the first supporting rods 1 pull the connecting members 6 to move, .
Re Claim 7, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 1 (detailed with respect to claim 1). 
Yang further teaches: 
wherein each of the pair of angled supports includes a cross-brace receptacle (at least Fig. 3 element 4).
Re Claim 8, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 7 (detailed with respect to claim 7).
Yang further teaches: 
wherein the cross-brace receptacle is configured to receive a terminal end of the cross-brace therein (at least Fig. 3 element 4).
Re Claim 9, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 1 (detailed with respect to claim 1). 
Bayless further teaches:
wherein the umbrella comprises a hexagonal cross-section (at least Fig. 4).
Re Claim 11, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 1 (detailed with respect to claim 1), 
Bayless further teaches:
wherein each of the pair of angled supports further comprise a hammock ring, wherein a terminal rope of a hammock bed can be secured through the hammock ring (at least Fig. 4 and [Col. 5 lines 50-55] “Ring-like members 88 function to hold the previously identified umbrella assembly 85 and in position as shown in FIG. 4 also function to receive hook-like connector elements 90 (FIG. 2) which are .
Re Claim 12, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 1 (detailed with respect to claim 1). 
Yang further teaches: 
wherein the hammock frame is tubular (at least Figs. 2-3).
Re Claim 13, Yang teaches:
A collapsible hammock, comprising: a hammock frame (at least Figs. 2-3 and [0042] “the using and folding of a supporting frame of the hammock”.) comprising a horizontal support (at least Fig. 3 element 3) connected to at least two support legs (at least Fig. 3 element 8 and [0042] “the supporting members”.), at least two angled supports (at least Fig. 3 element 1), and a pair of cross-braces (at least Figs. 2-3 element 6); 
wherein the horizontal support is disposed on a horizontal axis and the at least two angled supports are disposed on a vertical axis (at least Figs. 2-3); the pair of cross-braces configured to connect a middle portion of the horizontal support to a middle portion of the angled supports (at least Fig. 2); 
wherein the at least two angled supports are adapted to collapse inwardly toward each other; wherein the at least two support legs are disposed on a horizontal axis of the angled supports, such that each support leg of the at least two support legs is oriented horizontally orthogonal to the horizontal support and vertically orthogonal to the at least two angled supports (at least Figs. 2-3 and [0042] “the connecting member 6 has one end articulated to the sliding device 4 and the other end articulated to the first supporting rod 1. When the first supporting rods 1 are pulled, the first supporting rods 1 pull the connecting members 6 to move, and then the connecting members 6 drive the sliding devices 4 to move, thereby achieving the using and folding of a supporting frame of the hammock”.); 
wherein the at least two support legs are configured to collapse against the at least two angled supports (at least Figs. 3-4).
Yang does not explicitly teach:
umbrella assembly and a collapsible umbrella that is removably secured to one of the angled supports.
However, Bayless teaches:
umbrella assembly and a collapsible umbrella that is removably secured to one of the angled supports (at least Fig. 4 and [Col. 5 lines 50-55] “Provided proximate the upper end of each of the support arms 50 and 52 is a ring-like connector member 88. Ring-like members 88 function to hold the previously identified umbrella assembly 85 and in position as shown in FIG. 4”.).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have modified the hammock frame taught by Yang with the umbrella taught by Bayless because both are directed towards the same field of endeavor of hammock frames and doing so involves the use of a known prior art element (umbrella in ring taught by Bayless) with known device (hammock frame taught by Yang) with predictable results. A person having ordinary skill would have been motivated to do so because “If it is desired, to protect the ice chest from overhead sun, the ice chest can be positioned on the supporting arm to which an umbrella assembly 85 is interconnected” (Bayless [Col. 5 lines 40-50]).
Re Claim 15, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 13 (detailed with respect to claim 13). 
Yang further teaches: 
wherein the device is configured to be collapsed for transport when in a folded configuration and expanded into a deployed position (at least Figs. 2-6 and [0042] “In folding process, the bed body is removed, and the clamping members 9 are disassembled from the lateral rod 3, and the first supporting .
Re Claim 16, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 13 (detailed with respect to claim 13). 
Yang further teaches: 
wherein a hammock bed is removably securable to the hammock frame (at least [0025] “the bed body is mounted […] the bed body is disassembled”.).
Re Claim 17, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 13 (detailed with respect to claim 13). 
Yang further teaches: 
wherein the angled supports are hollow (at least Fig. 3).
Re Claim 18, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 17 (detailed with respect to claim 17), 
Bayless further teaches:
wherein a shaft of the umbrella is removably received within one of the hollow angled supports (at least Fig. 4 and [Col. 5 lines 50-55] “Provided proximate the upper end of each of the support arms 50 and 52 is a ring-like connector member 88. Ring-like members 88 function to hold the previously identified umbrella assembly 85 and in position as shown in FIG. 4”.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bayless and further in view of US 4757563 to An.
Re Claim 10, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 1 (detailed with respect to claim 1). 
The combination of Yang and Bayless does not explicitly teach:
wherein the umbrella comprises a square cross-section.
However, An teaches:
wherein the umbrella comprises a square cross-section (at least Fig. 1 element 14 and [Col. 2 lines 55-65] “shading parasol 14”.).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have modified the umbrella taught by Bayless with the square shape taught by An because both are directed towards the same field of endeavor of hammock frames with umbrellas and doing so involves the use of a known technique (square shape taught by An) with known device (hammock frame taught by Bayless) with predictable results. A person having ordinary skill would have been motivated to do so because “The holding members 13 are provided with holes 28 for receiving rods 29 which stretch the shading parasol 14, using loops 30, for shading the user from the sunlight” (An [Col. 2 lines 55-65]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Bayless and further in view of US 20110231992 A1 to Bernat.
Re Claim 14, the combination of Yang and Bayless teaches:
The collapsible hammock and umbrella assembly of claim 13 (detailed with respect to claim 13).
The combination of Yang and Bayless does not explicitly teach:
further comprising at least one shoulder strap disposed on the hammock frame.
However, Bernat teaches:
further comprising at least one shoulder strap disposed on the hammock frame (at least Fig. 7 element 703 and [0058] “a portable hammock 700 can include one or more shoulder straps 703”.).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have modified the hammock frame taught by the combination of Yang and Bayless with the shoulder straps taught by Bernat because both are directed towards the same field of endeavor of hammock frames and doing so involves the use of a known prior art element (Shoulder straps taught by Bernat) with known device (hammock frame taught by the combination of Yang and Bayless) with predictable results. A person having ordinary skill would have been motivated to do so because “Shoulder straps can allow a user to transport the hammock on their person, e.g., like a backpack” (Bernat [0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GEORGE SUN/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673